IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
                                         :
            v.                           :    No. 1938 C.D. 2016
                                         :
Alvin S. Kanofsky,                       :
                     Appellant           :


                                     ORDER


             NOW, October 16, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge